DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the amendment filed on 04/12/2022 and agreements reached during an Examiner initiated interview.
Claims 7 & 9- 14 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca L. Rudolph (# 41,539) on 05/16/2022, see attached interview summary. For the following amended claims underline emphasis indicates insertions by the examiner and  of this application have been amended as follows:

Listing of the claims:
1.  – 6.	(Cancelled) 

7. (Currently Amended) A communication gateway which comprises:
- 	wireless short-range 900MHz RF two-way communications radio adapted to communicate with a number of remote sensors;
- 	wireless short-range Bluetooth two-way communications capability adapted to work as access point to the gateway from a nearby Bluetooth enabled communication device;
- 	a GPS signals receiving unit;
- 	a cellular device adapted for long range, two-way communication and data transmission which cellular device is adapted to facilitate communication between the gateway and a remote data storage through a cellular communications network;
- 	wire connection terminals comprising power supply line terminal, digital and analogue input terminals and digital output terminals;
- 	an exchangeable battery pack and a built-in sensor which is adapted to determine the voltage level of the power supply line;
- 	further sensors adapted to determine vibration level and temperature at the gateway;
characterized in that the gateway further comprises
- 

- a moisture tight enclosure which is adapted to hold the mentioned components.

8. 	(Cancelled) 

9. 	(Currently Amended) A communication gateway as claimed in claim [[8]]7, characterized in that the enclosure comprises a square base element with a footprint of no more than 10000 mm2, and that the gateway further comprises a cover adapted to fit the square base element along a rim thereof whereby a gasket is provided between the base element and the cover whereby the gasket is shaped to follow the perimeter of the footprint.

10. 	(Previously Amended) A communication gateway as claimed in claim 9, characterized in that a battery compartment is provided at a backside of the cover and that the battery compartment has a lid, which is detachably attached to the rim of an opening in a front side of the cover and whereby the battery compartment has a partition wall which is attached to the backside of the cover, whereby the partition wall has in-moulded battery connectors at one side and solder pads for leads adapted to form connections between the battery connectors and power consuming parts within the moisture tight enclosure.   

11. 	(Previously Amended) A communication gateway as claimed in claim 10, characterized in that the square base element and the cover are secured against each other by a connection screw at each corner, which screws are tube-shaped and each has a through-going hole along the centre axis thereof, and that mounting screws for mounting the square base element onto a mounting base at each corner of the base element are provided co-axially with the tube connection screws and may be reached through the holes in the connection screws.

12. 	(Previously Amended) A communication gateway as claimed in claim 11, characterized in that the square base element and the cover each comprise a skin, which is attached to the base element and the cover respectively in an assembly process, whereby one or more narrow tether strips of the skin interconnects the base skin and cover skin at one particular exterior side such that the square base element and the cover shall remain tethered to each other when the cover is loosened from the base element by un-tightening the connection screws.

13. 	(Original) The communication gateway as claimed in claim 9, the footprint being no more than 8500 mm2.

14	(Previously Submitted) A communication gateway according to claim 7, characterized in that the built-in sensor is adapted to determine battery voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115